Name: Commission Implementing Decision (EU) 2019/1291 of 30 July 2019 on the compliance of the 2019 unit rate for the charging zone of Switzerland with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013 (notified under document C(2019) 5532) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: transport policy;  prices;  marketing;  economic geography;  air and space transport
 Date Published: 2019-08-01

 1.8.2019 EN Official Journal of the European Union L 203/8 COMMISSION IMPLEMENTING DECISION (EU) 2019/1291 of 30 July 2019 on the compliance of the 2019 unit rate for the charging zone of Switzerland with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013 (notified under document C(2019) 5532) (Only the German, French and Italian texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Agreement between the European Community and the Swiss Confederation on Air Transport (the Agreement) (1), Having regard to Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the Single European Sky (the service provision Regulation) (2), and in particular Article 15(4) thereof, Having regard to Commission Implementing Regulation (EU) No 391/2013 of 3 May 2013 laying down a common charging scheme for air navigation services (3), and in particular point (d) of Article (17)(1) thereof, Whereas: (1) Implementing Regulation (EU) No 391/2013 lays down a common charging scheme for air navigation services. The common charging scheme is an integral element in reaching the objectives of the performance scheme as established under Article 11 of Regulation (EC) No 549/2004 of the European Parliament and of the Council (4) and Commission Implementing Regulation (EU) No 390/2013 (5). (2) Commission Implementing Decision 2014/132/EU (6) sets the Union-wide performance targets, including a cost-efficiency target for en route air navigation services expressed in determined unit costs for the provision of those services, for the second reference period of 2015-2019. (3) Pursuant to points (b) and (c) of Article 17(1) of Implementing Regulation (EU) No 391/2013, the Commission is to assess the unit rates for charging zones for 2019 submitted by the Member States to the Commission by 1 June 2018 in accordance with Article 9(1) and (2) of that Implementing Regulation. That assessment concerns the compliance of those unit rates with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (4) The Commission has carried out its assessment of the unit rate for 2019 with the support of Eurocontrol's Performance Review Unit and Eurocontrol's Central Route Charges Office, using the data and additional information provided by the Member States and Switzerland by 1 November 2018. (5) On the basis of that assessment and taking into account the need for consistency of the functional airspace block Europe Central (FABEC) performance targets in accordance with Article 11(3)(c) of Regulation (EC) No 549/2004, the Commission has found, in accordance with point (d) of Article 17(1) of Implementing Regulation (EU) No 391/2013 and without prejudice to Article 16 of Regulation (EC) No 550/2004, that the unit rate for en route charging zones for 2019 submitted by Switzerland complies with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (6) Pursuant to Article 17(1) of Implementing Regulation (EU) No 391/2013, unit rates are set in national currency. The unit rates contained in this Decision should therefore be presented in Swiss Franc. (7) The Commission has informed Switzerland about and given it the opportunity to comment on this Decision, in accordance with Article 19(2) of the Agreement, HAS ADOPTED THIS DECISION: Article 1 The 2019 unit rate of 106,33 CHF for the en route charging zone of Switzerland complies with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. Article 2 This Decision is addressed to the Swiss Confederation. Done at Brussels, 30 July 2019. For the Commission Violeta BULC Member of the Commission (1) OJ L 114, 30.4.2002, p. 73. (2) OJ L 96, 31.3.2004, p. 10. (3) OJ L 128, 9.5.2013, p. 31. (4) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (OJ L 196, 31.3.2004, p. 1). (5) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions OJ L 128, 9.5.2013, p. 1 (6) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20).